Jfn tbe Wniteb         ~tates    QCourt of jfeberal QCiaitns
                                   No. 15-704C
                           (Filed: September 19, 2016)
                           NOT FOR PUBLICATION                                    FILED
                                                                                SEP 1 9 2016
*******************
                                                                               U.S . CO URT OF
                                                                               FEDERAL CLAIMS
PATRICIA A. LEONARD,
                                       Military Pay; Statute of Limitations;
              Plaintiff,               Claim Accrual


v.

THE UNITED STATES,

              Defendant,

********************

       Patricia A. Leonard, Lynnwood, WA, pro se.

       Jana Moses, Trial Attorney, Commercial Litigation Branch, Civil
Division, Department of Justice, Washington, DC, for defendant, with whom
were Berzjamin C. Mizer, Principal Deputy Assistant Attorney General, Robert
E. Kirschman, Jr., Director, Douglas K. Mickle, Assistant Director. Patrick
McGrath, Litigation Attorney, U.S. Army Legal Services Agency, of counsel.



                                   OPINION


BRUGGINK, Judge .

       Plaintiff, Major Patricia A. Leonard, USA, Retired, who appears prose,
alleges in her complaint, inter alia, that the Army improperly denied her both
a promotion to Lieutenant Colonel (0-5) and disability retirement benefits.
Pending is defendant's motion to dismiss for lack of jurisdiction. For the
reasons set out below, defendant's motion is granted.
                               BACKGROUND

       Plaintiff served twenty-two years in the active reserve as well as
fourteen years as an Army civilian. Plaintiff was diagnosed with multiple
personality disorder and major depressive disorder by a Medical Evaluation
Board ("MEB") in October of 1993. The MEB determined that plaintiffs
conditions were such that she could return to duty with coinciding care, and
an informal Physical Evaluation Board ("PEB ") agreed with the MEB 's
findings one month later. In February 1994, a formal PEB concluded that
plaintiffs medical conditions were service-aggravated and granted her a
seventy percent disability rating.

       Plaintiff then sought a modification of the formal PEB 's decision in an
attempt to add an additional fifty percent rating due to her migraine headaches.
A second formal PEB reconsidered plaintiffs entire case and concluded that
her conditions developed naturally and were not related to her military service.
As a result, the second PEB denied plaintiff the disability retirement that the
original PEB granted her. The Physical Disability Agency affirmed the second
PEB's decision in August 1994, and the Secretary of the Army approved the
Physical Disability Agency's determination in May 1995. Plaintiff was
released from active duty on June 26, 1995 at the rank of Major.

        On November 29, 1993, plaintiff was selected for promotion to
Lieutenant Colonel. In early February 1994, President Clinton approved a
nomination list that included plaintiffs promotion, and the Senate confirmed
the list a few days later. Plaintiff, however, never received her promotion
orders. From 1996 to 2009, plaintiff submitted six requests to the Army Board
for Correction of Military Records ("ABCMR") seeking a promotion to
Lieutenant Colonel and disability compensation. The ABCMR acknowledged
errors in plaintiffs military records and issued corrected documents but
ultimately denied each request. Plaintiff began receiving military retired pay
as a Major when she turned sixty on February 16, 2009.

                                 DISCUSSION

       Pro se plaintiffs are afforded latitude in their filings, see, e.g., Henke
v. United States, 60 F .3d 795, 799 (Fed.Cir. 1995), and are entitled to a liberal
construction of their pleadings, see Haines v. Kerner, 404 U.S. 519, 520

                                        2
(1972) (requiring that allegations contained in a pro se complaint be held to
"less stringent standards than formal pleadings drafted by lawyers"). That
said, the pro se plaintiff is not relieved of her duty to meet the court's
jurisdictional requirements. See Henke, 60 F.3d at 799. Before the court
considers the merits of a complaint, it must determine the threshold matter of
subject-matter jurisdiction. See Steel Co. v. Citizens for a Better Env 't, 523
U.S. 83, 94-95 (1998). Because we are deciding a motion to dismiss, we
construe the allegations in the complaint in the light most favorable to plaintiff
and assume all unchallenged factual allegations to be true. See, e.g., Henke v.
 United States, 60 F.3d 795, 797 (Fed. Cir. 1995).

        This court's primary source of jurisdiction is the Tucker Act, which
grants jurisdiction over certain claims seeking money damages from the United
States. See 28 U.S.C. § 149l(a)(l) (2012). All claims brought under the
Tucker Act are subject to a six-year statute of limitations. 28 U.S.C. § 2501.
Accordingly, for this court to entertain plaintiffs suit, she must have filed
within six years after her claim accrued. As a general matter, a claim accrues
"when all the events have occurred that fix the alleged liability of the
government and entitle the claimant to institute an action." Ingrum v. United
States, 560 F.3d 1311, 1314 (Fed.Cir. 2009) (citing Alliance a/Descendants
of Tex. Land Grants v. United States, 37 F.3d 1478, 1481 (Fed.Cir. 1994)).
Plaintiff asserts a claim for wrongful denial of a promotion and associated
back pay as well as a claim for disability compensation. We consider each of
plaintiffs claims in turn.

        Defendant argues that plaintiffs claim seeking a promotion and
associated back pay accrued on June 26, 1995, the date of her release from
active duty. In her complaint, plaintiff seeks promotion orders to Lieutenant
Colonel effective June 27, 1995, and back pay from February 16, 2009, when
she began receiving retired pay as a Major. In plaintiffs opposition to
defendant's motion to dismiss, she argues that the statute oflimitations did not
start running on the date she was separated from active duty because she was
not able to receive any pay until the date of her retirement.

        Whatever merit there is in plaintiffs argument, she still runs afoul of
the six-year statute of limitations. At the very latest, plaintiffs claim accrued
when she turned sixty and began receiving retirement pay on Februaryl6,
2009. This is the latest arguable date in which all events occurred that fixed the
government's potential liability for a wrongful denial of a promotion. Plaintiff
filed her complaint on July 7, 2015, and the statute of limitations ran, at the

                                        3
latest, on February 16, 2015. As a result, we do not have jurisdiction to hear
plaintiffs claim for failure to promote.

       Plaintiff also argues that her claim accrued on November 14, 2011,
because this is the date that the value of her claim reached $10,000. This
argument is unavailing. There is not a jurisdictional minimum for this court.
The Court of Federal Claims has concurrent jurisdiction with the United States
District Courts over claims against the United States "not exceeding $10,000
in amount." 28 U.S.C. § 1346(a)(2). Moreover, the dispositive date for the
purposes of the statute of limitations is the date the claim accrued and not the
date the value of the claim reaches a certain amount.

        We also do not have jurisdiction over plaintiffs disability rating claim.
This claim accrued in 1994, well outside the six-year statute of limitations,
and, in any event, has already been decided. See Leonard v. United States, No.
95-817 (Fed. Cl. Aug. 15, 1996).

                                CONCLUSION

       Because plaintiffs claims are too late, we grant defendant's motion to
dismiss for lack of subject-matter jurisdiction. The clerk is directed to dismiss
the complaint and enter judgment accordingly. No costs.




                                           §;B~~
                                            Senior Judge




                                       4